DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --HIGH-SPEED ELECTRICAL CONNECTOR WITH SHIELDING PIECE SURROUNDING SIGNAL PINS AND CONNECTED TO GROUND PINS--.
The disclosure is objected to because of the following informalities: on page 10 in line 5, the phrase “fourth horizontal portion 921” should read --fourth horizontal portion 922--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 5, it is unclear how the surrounding portion surrounds two ground pins when the surrounding portion surrounds the signal pins and it appears that the ground pins are surrounded by and in contact with the convex portions.  For prior art analysis, either the signal pins  or the ground terminals surrounded by the surrounding portions will be considered to meet this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN109841981A).
With regard to claim 1, Chen teaches, as shown in figures 3-10: “A high-speed connector 1, comprising: an insulating body 11; and a terminal module 10 fixed to the insulating body 11, the terminal module 10 comprising a plurality 5of terminal groups (terminals 14 and 16 in figure 9), each terminal group comprising a plurality of ground terminals 14, a plurality of signal terminals 15 and a shielding piece (portion of 20 to the upper-left of 21, 22, 210, and 211 in figure 8), each ground terminal 14 comprising a ground pin 143, each signal terminal 15 comprising a signal pin 153, the shielding piece 20 comprising a plurality of convex portions (surrounding upper-left of 21 in figure 8) and a plurality of surrounding portions (surrounding upper-left of 210 in figure 8), and each surrounding portion connecting adjacent convex portions; 10wherein the ground pins 143 and the signal pins 153 are spaced apart and distributed in a staggered manner, at least one of the ground pins 143 is in contact with at least one of the convex portions of the shielding piece 20, and at least one of the surrounding portions surrounds corresponding signal pins 153”.

With regard to claim 2, Chen teaches: “The high-speed connector according to claim 1”, as shown above.
Chen also teaches, as shown in figures 3-10: “wherein the shielding piece 20 is of a 15wave-shaped configuration (surrounding openings 21, 22, 210, and 211 in figure 8), and the convex portions and the surrounding portions are alternately and continuously arranged”.

With regard to claim 3, Chen teaches: “The high-speed connector according to claim 1”, as shown above.
Chen also teaches, as shown in figure 8: “wherein at least one of the surrounding portions is of a U-shaped configuration”.

With regard to claim 4, Chen teaches: “The high-speed connector according to claim 1”, as shown above.
Chen also teaches, as shown in figures 3-10: “wherein the ground pins 143 and the signal 20pins 153 of the terminal group are arranged in different rows and different columns, the convex portions are in contact with the ground pins 143 from intervals between adjacent signal pins 153, and the surrounding portions surround the corresponding signal pins from one side of the ground pins 143 to the other side of the ground pins 143”.

With regard to claim 5, Chen teaches: “The high-speed connector according to claim 1”, as shown above.
Chen also teaches, as shown in figures 3-10: “wherein one or two ground pins (first and second 153 on the top of the right column of pins of figure 9) are 25provided inside the surrounding portion”.

With regard to claim 7, Chen teaches: “The high-speed connector according to claim 1”, as shown above.
Chen also teaches, as shown in figures 3-10: “wherein each of the ground pins 143 and the signal pins 153 has an oval hole (oval holes in 143 and 153 in figure 10) so that the ground pins 143 and the signal pins 153 can be deformably 13inserted into holes of a circuit board”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN109841981A).
With regard to claim 8, Chen teaches: “The high-speed connector according to claim 1”, as shown above.
Chen also teaches: “wherein the terminal group comprises an insulating seat 11, the ground terminals 14 and the signal terminals 15 are fixed to the insulating seat 11”.
Chen does not teach: “the shielding piece comprises a snap hole, and the insulating seat comprises a snap post received in 5the snap hole”.  However, Chen does teach the use of a snap hole (shown below) in a shielding piece 13 with an insulating seat 11 comprising a snap post received in the snap hole (shown below).

    PNG
    media_image1.png
    561
    562
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add snap posts to the insulating seat to be received in snap holes of the shielding piece 20 in order to position the shielding piece 20 around the terminals 14 and 15.
Allowable Subject Matter
Claims 6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 11, Chen teaches, as shown in figures 3-10: “A high-speed connector 1, comprising: an insulating body 11; a terminal module 10 fixed to the insulating body 11, the terminal module 10 comprising a terminal 20group (terminals 14 and 16 in figure 9), the terminal group comprising a plurality of ground terminals 14, a plurality of signal terminals 15 and two shielding pieces (portions of 20 to the upper-left and lower-right of 21, 22, 210, and 211 in figure 8), each ground terminal 14 comprising a ground pin 143, each signal terminal 15 comprising a signal pin 153, each shielding piece comprising a plurality of convex portions (surrounding upper-left and lower-right of 21 in figure 8) and a plurality of surrounding portions (surrounding upper-left and lower-right of 210 in figure 8)… 25wherein the ground pins 143 and the signal pins 153 are spaced apart and distributed in a staggered manner; wherein the convex portions of one of the shielding pieces are in contact with the ground pins 143 on one side, and the convex portions of the other of the shielding pieces are in contact with the ground pins 143 on the other side; 30wherein corresponding signal pins 153 are enclosed by corresponding surrounding portions of one of the shielding pieces and corresponding surrounding portions of the other of the shielding pieces”. 
Chen does not teach: “and a bottom spacer defining a positioning cavity… and wherein the surrounding portions of the two shielding pieces are received in the positioning cavity so as to be restricted by the bottom spacer”.  The prior art of record does not anticipate or render obvious all the limitations of claim 11.  Claim 11 is therefore allowable.
Claims 12-20 include all the limitations of claim 11 and are therefore also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831